Citation Nr: 9926210	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-11 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 
10 percent for service-connected chronic thoraco-lumbar 
strain with degenerative disc changes, on and after 
September 5, 1997.  

2.  Entitlement to an initial compensable schedular rating 
for service-connected chronic left ankle strain, on and after 
September 5, 1997.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active naval service from December 1981 to 
July 1995, including service in Southwest Asia during the 
Persian Gulf War.  This matter comes to the Board of 
Veterans' Appeals (Board) from rating determinations by the 
Houston Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

In his July 1998 substantive appeal (VA Form 9), the 
appellant made specific reference to VA outpatient treatment 
records dating from January 1998 from both the Houston VA 
Medical Center (MC) and the Beaumont Outpatient Clinic (OPC) 
which would support his current appeal since "[e]ach time I 
go to the VA doctor, my medication is increased."  Computer-
generated data contained in the claims file indicates that 
the Houston VAMC indicated to the RO that there were no 
additional medical records on file at that facility 
pertaining to the appellant dating from January 1998 or 
later.  However, the current evidentiary record does not 
reflect either a request by the RO for relevant medical 
records addressed to the Beaumont OPC or a response from that 
facility.  It seems clear from the appellant's statement that 
some such records do exist and are pertinent to the present 
appeal.  Thus, the RO must make further efforts to locate and 
obtain the VA treatment records.  

There are also significant procedural due process problems in 
this case.  The statement of the case and supplement thereto 
cite the provisions of Diagnostic Codes 5003 and 5010 
(pertaining to the rating of arthritis, which is not service-
connected) and 5295 (pertaining to lumbosacral strain) of the 
Rating Schedule to the appellant to help explain the reasons 
and bases for the current rating of the service-connected low 
back disability.  However, no mention is made of the 
provisions of Diagnostic Codes 5292 (pertaining to limitation 
of lumbar spine motion) or 5293 (pertaining to intervertebral 
disc syndrome), both of which are directly relevant to the 
low back rating currently on appeal.  The appellant cannot 
make effective arguments in support of his appeal if the 
relevant rating criteria are not provided him.  

Moreover, although the RO cites the provisions of 38 C.F.R. 
§§ 4.40 & 4.45 in the statement of the case, no mention of 
these rating principles is reflected in the RO explanation of 
the reasons and bases for the current ratings at issue in 
this appeal.  Since both the low back and the left ankle can 
be rated based on limitation of motion, those rating 
principles must be considered in assigning the ratings for 
these disabilities.  See De Luca v. Brown, 8 Vet. App. 202 
(1995).  

Accordingly, this appeal is hereby remanded for the following 
development:  

1.  The RO should again attempt to obtain 
and incorporate into the claims file 
copies of all VA medical treatment 
records pertaining to the treatment of 
the appellant's lower back or left ankle 
since September 1997.  In particular, the 
RO should document that a request for 
such records was sent to the Beaumont 
VAOPC and any response received from that 
facility.  

2.  After obtaining all outstanding and 
relevant VA medical treatment records, 
the RO should return the claims file to 
the VA physician who last examined the 
appellant's service-connected low back 
and left ankle disabilities in January 
1998 (or to another VA physician) and 
request a supplemental opinion as to 
whether or not the appellant 
demonstrates, and the degree to which he 
demonstrates, functional impairment due 
to pain on use of the low back and left 
ankle, or due to flare-ups or weakness on 
repeated use of the low back and left 
ankle, which is attributable to the 
service-connected low back or left ankle 
disability.  Copies of 38 C.F.R. §§ 4.40 
and 4.45 should be provided to the 
physician for guidance in making this 
determination.  If necessary, the 
appellant should be scheduled for a new 
examination in connection with this 
medical opinion.  

3.  After completing any appropriate 
further evidentiary development, the RO 
should readjudicate the issues currently 
on appeal, giving particular attention to 
the rating concerns enunciated at 
38 C.F.R. §§ 4.40 & 4.45.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case, including citations to 
the provisions of Diagnostic Codes 5292 and 5293 of the 
Rating Schedule, and provided an opportunity to respond.  In 
accord with proper appellate procedures, the case should then 
be returned to the Board for further appellate consideration.  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims (known as the U. S. 
Court of Veterans Appeals prior to March 1, 1999, hereinafter 
referred to as the Court) has held that a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand order and it imposes on VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
appellant has the right to submit additional evidence and 
argument on matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



